In six related proceedings pursuant to Social Services Law § 384-b to terminate parental rights on the ground of permanent neglect, the father appeals from an order of disposition of the Family Court, Orange County (Klein, J.), entered December 9, 2004, which, after a hearing, and upon a finding that he was in violation of the terms and conditions of a suspended judgment of the same court entered May 5, 2004, terminated his parental rights and transferred custody and guardianship of the subject children to the petitioner for the purpose of adoption.
Ordered that the order of disposition is affirmed, without costs or disbursements.
The petitioner sustained its burden of proving by a preponderance of the evidence that the father failed to satisfy some of the terms and conditions of the suspended judgment, warranting its revocation (see Matter of Jordan Amir B., 15 AD3d 477 [2005]). The evidence supports the further determination of the Family Court that termination of the father’s parental rights is in the children’s best interests (see Matter of Aaron S., 15 AD3d 585 [2005]).
The father’s remaining contentions are without merit. Goldstein, J.P., Mastro, Spolzino and Lunn, JJ., concur.